WOODS, Circuit Judge.
The plaintiff in error was the defendant below. The action was for the conversion of goods alleged to have been of the value of $2,500. There was a written waiver of trial by jury, and the court, upon a special finding of the facts, gave judgment for the plaintiff for a sum less than $2,000.
Jurisdiction of the case was not lost by reason of the finding that the goods converted were worth less than the jurisdictional amount, since it does not appear, nor is there shown reason to believe, that the value was overstated in the declaration for the purpose of conferring *296jurisdiction. Pickham v. Manufacturing Co., 23 C. C. A. 391, 77 Fed. 663.
Tbe objection that the action was not maintainable because tbe defendant bad come into possession and bad disposed of tbe property as an assignee, by virtue of an assignment for tbe benefit of creditors under tbe statute of tbe state of Wisconsin, is not well taken, and would not have been even if tbe action bad been in replevin. Property in tbe bands of an assignee for tbe benefit of creditors under tbe Wisconsin statute is not in the custody of tbe law or of a court. Matthews v. Ott, 87 Wis. 399, 58 N. W. 774.
Other questions urged upon our attention cannot be considered, because they involve inquiry into tbe correctness in certain particulars of tbe finding of facts. Tbe decisions upon the point by this court, commencing with Jenk’s Adm’r v. Stapp, 9 U. S. App. 34, 3 C. C. A. 244, and 52 Fed. 641, are numerous.
The judgment below is affirmed.